                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

GORDON L. M., 1                                    )
                                                   )
                      Plaintiff,                   )
                                                   )
vs.                                                )   Case No. 18-cv-02055-DGW 2
                                                   )
COMMISSIONER of SOCIAL                             )
SECURITY,                                          )
                                                   )
                      Defendant.                   )

                                MEMORANDUM and ORDER

WILKERSON, Magistrate Judge:

       In accordance with 42 U.S.C. § 405(g), plaintiff, represented by counsel, seeks

judicial review of the final agency decision denying his application for Disability

Insurance Benefits (DIB) benefits pursuant to 42 U.S.C. § 423.

                                       Procedural History

       Plaintiff filed an application for DIB that was denied initially on November 1,

1994. Plaintiff did not appeal that determination. (Tr. 161). Plaintiff filed another

application for DIB in December 2015, alleging disability as of September 3, 1992.

Plaintiff was last insured on December 31, 1997. (Tr. 54, 138-141). After holding

an evidentiary hearing, the Administrative Law Judge (ALJ) denied the application on

November 7, 2016.          (Tr. 19-27).      The Appeals Council denied review, and the

1
 Plaintiff’s full name will not be used in this Memorandum and Order due to privacy concerns. See,
Fed. R. Civ. P. 5.2(c) and the Advisory Committee Notes thereto.

2
  This case was assigned to the undersigned for final disposition upon consent of the parties pursuant
to 28 U.S.C. §636(c) and Administrative Order No. 240. See, Docs. 9, 21.
                                            Page 1 of 11
decision of the ALJ became the final agency decision.        (Tr. 1).   Administrative

remedies were exhausted and a timely complaint was filed in this Court.

      On October 23, 2017, Senior United States District Judge J. Phil Gilbert

reversed the ruling of the ALJ and remanded to the Commissioner for rehearing and

reconsideration of the evidence. After holding another evidentiary hearing, the ALJ

denied the application again on July 9, 2018.        (Tr. 620-633).     Administrative

remedies have been exhausted and a timely complaint was filed in this Court.

                              Issues Raised by Plaintiff

      Plaintiff raises the following point:

                The ALJ erred in failing to consider evidence in his step 3 analysis to
                determine whether plaintiff met a Listing.

                             Applicable Legal Standards

      Under the Social Security Act, a person is disabled if she has an “inability to

engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of not less than twelve

months.” 42 U.S.C. § 423(d)(1)(a). To determine whether a plaintiff is disabled, the

ALJ considers the following five questions in order: (1) Is the plaintiff presently

unemployed? (2) Does the plaintiff have a severe impairment? (3) Does the

impairment meet or medically equal one of a list of specific impairments enumerated

in the regulations? (4) Is the plaintiff unable to perform her former occupation? and

(5) Is the plaintiff unable to perform any other work? 20 C.F.R. § 416.920(a)(4).

                                      Page 2 of 11
      An affirmative answer at either step 3 or step 5 leads to a finding that the

plaintiff is disabled. Zurawski v. Halter, 245 F.3d 881, 886 (7th Cir. 2001). A

negative answer at any step, other than at step 3, precludes a finding of disability.

Ibid. The plaintiff bears the burden of proof at steps 1–4. Ibid. Once the plaintiff

shows an inability to perform past work, the burden then shifts to the Commissioner

to show the plaintiff’s ability to engage in other work existing in significant numbers in

the national economy. Ibid.

      This Court reviews the Commissioner’s decision to ensure that the decision is

supported by substantial evidence and that no mistakes of law were made. It is

important to recognize that the scope of review is limited.        “The findings of the

Commissioner of Social Security as to any fact, if supported by substantial evidence,

shall be conclusive. . . .” 42 U.S.C. § 405(g). Thus, this Court must determine not

whether plaintiff was, in fact, disabled at the relevant time, but whether the ALJ’s

findings were supported by substantial evidence and whether any errors of law were

made. Lopez ex rel. Lopez v. Barnhart, 336 F.3d 535, 539 (7th Cir. 2003). This

Court uses the Supreme Court’s definition of substantial evidence, i.e., “such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.”

Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (internal citations omitted).

      In reviewing for “substantial evidence,” the entire administrative record is taken

into consideration, but this Court does not reweigh evidence, resolve conflicts, decide

questions of credibility, or substitute its own judgment for that of the ALJ.

Burmester v. Berryhill, 920 F.3d 507, 510 (7th Cir. 2019). However, while judicial
                                   Page 3 of 11
review is deferential, it is not abject; this Court does not act as a rubber stamp for the

Commissioner. See, Parker v. Astrue, 597 F.3d 920, 921 (7th Cir. 2010), and cases

cited therein.

                               The Decision of the ALJ

      The ALJ followed the five-step analytical framework described above.             He

determined that plaintiff had not worked at the level of substantial gainful activity

since the alleged onset date. The ALJ found that plaintiff had severe impairments of

a history of acute widespread infection process secondary to tooth abscess, interstitial

pulmonary fibrosis with plural thickening, and restrictive lung disease with a history

of emphysema and tracheostomy. The ALJ found that plaintiff did not meet Listing

3.02, claiming that “the severity of the claimant’s symptoms does not meet the criteria

of the subparts of this listing because pulmonary function testing was performed while

he was in the hospital undergoing treatment for lung infection with empyema and

prior to the last determination that the claimant was not disabled.” The ALJ found

that plaintiff had the RFC to perform work at the sedentary exertional level. Based on

the testimony of the VE, the ALJ concluded that plaintiff was unable to do his past

relevant work, while also making an alternative finding that he was able to do other

jobs at the sedentary exertional level which exist in significant numbers in the national

economy.

                               The Evidentiary Record

      The Court has reviewed and considered the entire evidentiary record in


                                      Page 4 of 11
formulating this Memorandum and Order. The following summary of the record is

directed to the point raised by plaintiff, focusing on the relevant period from

November 1, 1994, the denial date of his previous application, to December 31, 1997,

the date last insured. 3

       1.      Agency Forms

       Plaintiff was born in 1969 and was almost 23 years old on the alleged onset

date. (Tr. 54). He previously worked as a cook, dishwasher, stocker, and delivery

driver. At the time of his Disability Determination Explanation in February 2016,

plaintiff was 5’8” and weighed 245 pounds. (Tr. 54).

       2.      Medical Expert

       In January 2018, the ALJ requested an opinion from Dr. Steven Golub

regarding plaintiff’s claimed disability for the period of September 3, 1992 to

December 31, 1997.           (Tr. 876).      In his responses, Dr. Golub remarked that

plaintiff’s incident in 1992 “was quite severe & clinically significant” before describing

plaintiff’s medical problems as vascular accident, laryngeal-tracheal separation,

bilateral pneumonia with empyema, and surgical thoracotomy. (Tr. 896). He found

that the plaintiff’s impairments met Listing 3.02, chronic respiratory disorders.

Writing about the Listing in relation to plaintiff, Dr. Golub stated, “[p]ost incident he

had clinical manifestations of compromised pulmonary function with a requirement

for supplemental oxygen/oxygen desaturation which would be expected to remain

3
 An individual is only entitled to DIB if he was “under a disability” within the meaning of the Social
Security Act by the date his insured status expired. 20 C.F.R. §§ 404.131(a), 404.320(b)(2); Pepper v.
Colvin, 712 F.3d 351, 354, 369 (7th Cir. 2013).
                                            Page 5 of 11
permanent. Pulmonary function testing was not noted in the medical records.” (Tr

897).

        3.    Evidentiary Hearing

        Plaintiff was 48 years old at the time of the hearing.     During the hearing,

plaintiff’s counsel asked questions specific to the period of 1993 to 1997. Plaintiff

reported being able to stand for 30-minute intervals, needing a 5-minute rest break in

between. He stated that extreme temperatures and humidity affected his ability to

breathe and his stamina.      (Tr. 655-656).    He said he was more susceptible to

contracting colds. (Tr. 656-657). During this time, plaintiff reported spending most

of his time watching television and talking to people, mostly while sitting in a reclined

position to reduce pressure on his lungs. (Tr. 658).

        Plaintiff claimed he was unable to do yard work or clean his house.           He

reported that he was able to clean dishes, but it took him an hour. He also admitted

grocery shopping. (Tr. 657-658).

        4.    Medical Records

        While in basic training in August 1992, plaintiff had a tooth extraction that

developed an abscess. The abscess spread to plaintiff’s pharyngeal space and neck,

which required intubation for several days, as well as incision and drainage of his

neck. Plaintiff subsequently developed pericarditis and pericardial effusion, as well

as mediastinitis and pneumonitis with bilateral empyemas. Plaintiff underwent a

tracheostomy, drainage of the neck abscesses and mediastinum, bilateral chest tube


                                      Page 6 of 11
placement, and a left thoracotomy with pericardial window.         He remained on a

ventilator and intravenous antibiotics for several weeks.

      Plaintiff underwent a pulmonary function test in March 1993 with Dr. Daniel

Belcher, which demonstrated a forced vital capacity (FVC) of .92 and a forced

expiratory volume in one second (FEV1) of .90, with results showing severe restrictive

ventilator defect. (Tr. 604). In a letter dated April 25, 1994, Dr. Daniel Belcher

stated plaintiff was under his care during his extensive hospitalization at the

Indianapolis VA Medical Center. Plaintiff continued to follow-up with Dr. Belcher in

the medicine clinic on a regular basis.     Dr. Belcher opined plaintiff was “doing

relatively well.” His primary medical problem was chronic interstitial pulmonary

fibrosis and pleural thickening, which compromised plaintiff’s respiratory status.

Dr. Belcher also wrote plaintiff was coping with his limited respiratory status and was

active and able to perform activities of daily living. Exercise and physical exertion

were somewhat limited. Plaintiff’s condition was stabilized, but Dr. Belcher stated

that plaintiff would have a permanent disability with respect to his pulmonary status.

Moreover, his respiratory status was significantly reduced. He could walk about one

block and run for one minute. If he did so slowly, plaintiff could walk up to several

blocks. On physical exam, his chest was clear to auscultation with diffusely reduced

breath sounds. (Tr. 610-11).

      In September 1994, plaintiff’s chest x-rays showed pleural parenchymal

thickening on the right lateral chest wall, with no focal active disease. (Tr. 276).

Plaintiff underwent a pulmonary function test in August 2010 with Dr. Edmundo
                                  Page 7 of 11
Sandoval, which demonstrated an FVC of 1.88, an FEV1 of 1.54, and a total lung

capacity of 46%.     (Tr. 1860).   Plaintiff had another pulmonary function test in

December 2014, which revealed an FVC of 1.54, an FEV1 of 1.22, and a total lung

capacity of 38%. (Tr. 1558-1559).

      5.     State Agency RFC Assessments

      On February 2, 2016, Dr. Howard Tin reviewed plaintiff’s records for a

psychiatric review technique and determined there was insufficient evidence to make

a determination on plaintiff’s impairment prior to the date last insured. Dr. Michael

Nenaber was consulted as well and determined there was insufficient evidence prior to

the date last insured to establish the severity of plaintiff’s impairment. (Tr. 55-57).

At the reconsideration level, Dr. David Biscardi and Dr. LaVerne Barnes reached the

same conclusion. (Tr. 65-67).

                                       Analysis

      Plaintiff argues that that the ALJ incorrectly determined at step 3 that he did

not meet Listing 3.02. He contends that he satisfied the Listing requirements set

forth in Sections 3.02A and B, and that the ALJ’s finding was contrary to the plain

language of the listing.

      At step three of the sequential evaluation process, the ALJ determines whether

a plaintiff’s impairments meet or equal “an impairment found in the Listing of

Impairments;” if so, the plaintiff “is presumptively eligible for benefits.” Minnick v.

Colvin, 775 F.3d 929, 935 (7th Cir. 2015); 20 C.F.R. § 404.1520(a)(4)(iii).         “In


                                     Page 8 of 11
considering whether a claimant’s condition meets or equals a listed impairment, the

ALJ must discuss the listing by name and offer more than [a] perfunctory analysis of

the listing.” Minnick, 775 F.3d at 935. As with any other conclusion, the ALJ must

build a logical bridge from the evidence to his conclusion that a plaintiff does not meet

a Listing. See, e.g., ibid. at 936; Plessinger v. Berryhill, 900 F.3d 909, 917 (7th Cir.

2018).

      To meet or equal a Listing, plaintiff must satisfy all the criteria of the listed

impairment.    Ribaudo v. Barnhart, 458 F.3d 580, 583 (7th Cir. 2006), citing

Maggard v. Apfel, 167 F.3d 376, 380 (7th Cir. 1999) (citing cases). Listing 3.02

Chronic respiratory disorders due to any cause except CF (for CF, see 3.04) with A, B,

C, or D, subsection A requires an “FEV1 (see 3.00E) less than or equal to the value in

Table I-A or I-B for your age, gender, and height without shoes (see 3.00E3a).” 20

C.F.R. Pt. 404, Subpt. P, App. 1 § 3.02A. In the case of plaintiff, the value provided

for a male, age 20 or older, at a height of 68 inches without shoes requires a FEV1 less

than or equal to 1.60. Ibid. Listing 3.02 subsection B requires an “FVC (see 3.00E)

less than or equal to the value in Table II-A or II-B for your age, gender, and height

without shoes (see 3.00E3a).” 20 C.F.R. Pt. 404, Subpt. P, App. 1 § 3.02B. The

value provided for a male, age 20 or older, at a height of 68 inches without shoes

requires a FVC less than or equal to 2.0. Ibid. Listing 3.00E provides, in relevant

part, “[w]e use your highest FEV1 value to evaluate your respiratory disorder under

3.02A . . . and your highest FVC value to evaluate your respiratory disorder under

3.02B, regardless of whether the values are from the same forced expiratory maneuver
                                     Page 9 of 11
or different forced expiratory maneuvers.”

      Plaintiff’s March 1993, August 2010, and December 2014 FEV1 tests all

measured below the 1.60 requirement. Plaintiff’s March 1993, August 2010, and

December 2014 FVC tests also all measured below 2.0 requirement. Plaintiff argues

that, extrapolating from this data, he met the Listing during the relevant time frame of

November 1, 1994 to December 31, 1997.

      The Commissioner argues that the ALJ ably dismissed this contention in his

decision, stating that one of the data points, the March 1993 test, was completed while

plaintiff was still in the hospital with a lung infection, seemingly invalidating the whole

argument. The Commissioner does not discuss this point in relation to the other

tests from years later, which tend to show a trend of plaintiff meeting the Listing. Nor

is this information discussed in combination with ALJ-requested medical examiner

Dr. Golub’s opinion that, for the period of September 3, 1992 to December 31, 1997,

plaintiff met the Listing. The ALJ’s discussion did not clear the large evidence hurdle

in this case necessary to build a logical bridge from the evidence to his conclusion.

      The Court wishes to stress that this Memorandum and Order should not be

construed as an indication that the Court believes that plaintiff was disabled during

the relevant period, or that he should be awarded benefits. On the contrary, the

Court has not formed any opinions in that regard and leaves those issues to be

determined by the Commissioner after further proceedings.

                                       Conclusion

      The Commissioner’s final decision denying plaintiff’s application for social
                                 Page 10 of 11
security disability benefits is REVERSED and REMANDED to the Commissioner for

rehearing and reconsideration of the evidence, pursuant to sentence four of 42 U.S.C.

§405(g).

     The Clerk of Court is directed to enter judgment in favor of plaintiff.

     IT IS SO ORDERED.

     DATE:    July 30, 2019.



                                      DONALD G. WILKERSON
                                      UNITED STATES MAGISTRATE JUDGE




                                    Page 11 of 11
